IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-51041
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALVARO LUCERO-SANDOVAL, also known
as Felipe Lozano-Alaniz, also known
as Ramon Rodriguez-Sandoval,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. EP-99-CR-510-DB
                        --------------------
                            June 13, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Alvaro Lucero-Sandoval appeals from his conviction for

illegal reentry following deportation in violation of 8 U.S.C.

§ 1326.   Lucero-Sandoval moved to dismiss the indictment on the

ground that his prior removal proceedings violated principles of

due process.   The district court denied the motion to dismiss on

the basis that Lucero-Sandoval had not demonstrated that he was

prejudiced by the alleged defects in the prior removal

proceedings.   Lucero-Sandoval argues that the district court

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-51041
                               -2-


erred in holding that he was required to establish prejudice, but

he concedes that this argument is foreclosed by our decision in

United States v. Benitez-Villafuerte, 186 F.3d 651, 656-60 (5th

Cir. 1999), cert. denied, 120 S. Ct. 838 (2000).   The decision of

the district court is AFFIRMED.